Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-21-00473-CV

                IN THE INTEREST OF Z.I.E.C.H. and L.J.C.H.-C., Children

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01727
                         Honorable Kimberly Burley, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED, and appointed counsel’s motion to withdraw is DENIED.

       We order that no costs be assessed against the appellant because he is indigent.

       SIGNED March 23, 2022.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice